                           UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF NEW MEXICO

In re:

ROMAN CATHOLIC CHURCH OF THE                     Chapter 11
ARCHDIOCESE OF SANTA FE, a New
Mexico corporation sole,                         Case No. 18-13027-t11

                Debtor.

                           JOINDER TO OPPOSITION TO CREDITOR
                               CHRISTINE ROMERO’S MOTION
                          FOR RELIEF FROM THE AUTOMATIC STAY

          The Parish Steering Committee of the Roman Catholic Church of the Archdiocese of

Santa Fe joins in the Objection [ECF #92] filed by Debtor and opposes the request by Creditor

Christine Romero for relief from the automatic stay pursuant to § 362(d)(1) to pursue litigation

pending in the First Judicial District Court, State of New Mexico. The automatic stay exists to

give the Debtor a breathing space and to give creditors the opportunity to negotiate with the

Debtor and inter se over the terms of a hopefully consensual plan of reorganization. Conversely,

termination of the stay to permit continuance of pending litigation drains the resources of the

Debtor, whether defense costs are paid through insurance or otherwise, distracts the Debtor from

its efforts to obtain a consensual settlement, and incentivizes other claimants to seek similar

relief.

/////

/////

/////

/////

/////

/////



107300621_1                                     1
Case 18-13027-t11          Doc 94   Filed 02/15/19   Entered 02/15/19 15:00:39 Page 1 of 3
        For these reasons, the Parish Steering Committee opposes the request for stay relief and

joins in Debtor’s objections.

DATED: February 15, 2019                    LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                            By: s/ Robert M. Charles, Jr.
                                                 Robert M. Charles, Jr.
                                            Attorneys for Parish Steering Committee of the
                                            Roman Catholic Church of the Archdiocese of
                                            Santa Fe
                                            One South Church Avenue, Suite 2000
                                            Tucson, AZ 85701-1611
                                            Tel: 520.629.4427
                                            Fax: 520.879.4705
                                            E-mail:rcharles@lrrc.com




107300621_1                                    2
Case 18-13027-t11        Doc 94    Filed 02/15/19    Entered 02/15/19 15:00:39 Page 2 of 3
                                   CERTIFICATE OF SERVICE

        I hereby certify that, on February 15, 2019, in accordance with NM LBR 9036-1 and

Fed. R. Civ. P. 5(b)(3), a true copy of the foregoing was served via the Court’s CM/ECF

notification facilities to those parties who are registered CM/ECF participants in this case, as

follows:

                 Bruce Anderson        baafiling@eaidaho.com, brucea@eaidaho.com
                 Dennis A Banning      nmfl@nmfinanciallaw.com,
                  banninglaw@yahoo.com;dab@nmfinanciallaw.com;banningdr54167@notify.best
                  case.com
                 Martha G Brown        mgb@modrall.com, sandih@modrall.com
                 Annie Coogan          annie@cooganlawnm.com
                 Ford Elsaesser        ford@eaidaho.com
                 Paul M Fish           pfish@modrall.com,
                  nikkim@modrall.com;nikkim@ecf.courtdrive.com
                 Juan L Flores         jflores@stelznerlaw.com, jgarcia@stelznerlaw.com
                 Charles S Glidewell charles.glidewell@usdoj.gov
                 Don F Harris          nmfl@nmfinanciallaw.com,
                  briefwriter@comcast.net;donharrislawfirm@gmail.com;nmflcmecf@gmail.com;r
                  54167@notify.bestcase.com;dab@nmfinanciallaw.com
                 James C Jacobsen      jjacobsen@nmag.gov, jotero@nmag.gov
                 Pierre Levy           pierre@ofrielandlevy.com
                 Leonard K Martinez-Metzgar           leonard.martinez-metzgar@usdoj.gov
                 Leslie D. Maxwell     lmaxwell@maxwelllawpc.com,
                  9786701420@filings.docketbird.com;aburnside@maxwelllawpc.com;
                 Alice Nystel Page     Alice.N.Page@usdoj.gov
                 Chris W Pierce        cpierce@walkerlawpc.com,
                  piercelawfirm@gmail.com;WalkerLawPC14@gmail.com;MWells@walkerlawpc.
                  com
                 Samuel I. Roybal      sroybal@walkerlawpc.com,
                  WalkerLawPC14@gmail.com,mlara@walkerlawpc.com
                 Stephanie L Schaeffer sschaeffer@walkerlawpc.com,
                  awynn@walkerlawpc.com;WalkerLawPC14@gmail.com;
                  mlara@walkerlawpc.com
                 James I. Stang        jstang@pszjlaw.com
                 United States Trustee         ustpregion20.aq.ecf@usdoj.gov
                 Thomas D Walker       twalker@walkerlawpc.com,
                  mlara@walkerlawpc.com;sroybal@walkerlawpc.com;
                  WalkerLawPC14@gmail.com; spatteson@walkerlawpc.com;
                  mdevine@walkerlawpc.com

s/ filed electronically
Renee L. Creswell


107300621_1                                     3
Case 18-13027-t11         Doc 94    Filed 02/15/19   Entered 02/15/19 15:00:39 Page 3 of 3
